On August 12,1997, it was the judgment of the court that Havaii Kai Akane be and is hereby committed to the Department of Corrections for a term of seventeen (17) years on Count I for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the judgment of the court that Havaii Kai Akane be and is hereby sentenced to a term of six (6) months each on Count II and III in the Missoula County Jail in Missoula, Montana. All of these sentences shall run concurrently with each other. It is the recommendation of the Court that the defendant be considered for placement in the Correctional Training Program. It is further ordered that the defendant shall register as a violent offender, pursuant to Section 46-23-504, 46-23-505, and 46-23-506, M.C.A., with the Department of Institutions, Chief of Police, and Sheriff of the County wherein he resides for the remainder of his lifetime following his release from custody. The defendant shall further notify any law enforcement agency with whom he was last registered of any change in address as further set forth under the law and register with the Department of Institutions, Chief of Police and Sheriff if he should change his address during this registration period. Further, pursuant to Section 44-6-103, M.C.A., the defendant shall provide a blood sample to be used for DNA testing. That, however, five (5) years of defendant’s sentence on Count I is hereby suspended on terms and conditions as stated in the August 12,1997judg-ment. Defendant shall receive credit for time served at Missoula County Jail from February 27,1997, through date of sentencing, Au*2gust 12,1997, in the amount of one hundred sixty-seven (167) days. It is further ordered that as restitution in this matter is received by the Clerk of Court, the Clerk may pro rate partial payments to the victims. The restitution shall be disbursed to Safeco Insurance Company of America, Spokane Claims, (Insured: Two Bears Truck Stop and Café; Policy No. CP8629518; Claim No. 26A970241181), PO Box 2726, Spokane, WA 99220-2726, in the amount of One Thousand One Hundred Thirty-Two and 67/100 Dollars ($1,132.67); Two Bears Truck Stop and Café, Lolo, MT 59847, in the amount of Two Hundred Fifty Dollars ($250.00); Lizabeth Moree, 4740 Parent, Missoula, MT 59802, in the amount of Three Hundred Fifty Dollars ($350.00).
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.